Citation Nr: 0716514	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-10 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Propriety of reduction of disability compensation benefits 
due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2003 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that retroactively reduced the veteran's VA 
compensation effective November 1, 1998.  


FINDING OF FACT

On September 1, 1998, the veteran was incarcerated in a state 
prison system for conviction of a felony and the term of his 
incarceration exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from November 1, 1998, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA requirements, however, are not applicable in this case 
for two reasons.  First, the law and not the factual evidence 
is dispositive of this claim.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  Second, the issue on appeal arises under 
38 U.S.C.A. § 5313, which requires a reduction of benefits 
for certain incarcerated veterans, and not from the receipt 
of a substantially complete application from the veteran.  
See 38 U.S.C.A. § 5103(a).  Thus, the VCAA is not applicable 
to this appeal, and further discussion of compliance with the 
VCAA is not required.

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  
38 C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Here, a November 2003 letter from the RO clearly notified the 
veteran of the proposed reduction of compensation benefits 
due to incarceration, any dependent's rights to 
apportionment, and the possible resumption of benefits upon 
his release from incarceration.  The letter also notified the 
veteran that he had 60 days in which to submit evidence to 
show that the adverse action should not be taken.  
Accordingly, VA's notification duties have been met.  
38 C.F.R. §§ 3.103, 3.105, 3.665.

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent.  38 C.F.R. § 3.665(d).

As of July 19, 1991, the veteran's service-connected 
schizophrenia was assigned a 100 percent evaluation.  In 
October 2003, the RO obtained information that the veteran 
was incarcerated, and in November 2003, through contact with 
a correctional facility in the State of Wisconsin, learned 
that he was incarcerated from September 1, 1998, for a 
felony, and was released on November 4, 2003.  The veteran 
does not dispute that he was incarcerated during that time 
period (see his November 2003 statement).  

In December 2003, the veteran's benefits were reduced to an 
amount equivalent to a 10 percent evaluation effective 
November 1, 1998, the 61st day of incarceration (he was 
notified that he would still receive benefits for 60 days in 
order to submit any evidence showing that the reduction 
should not have been made).  The veteran does not contend and 
the evidence does not show that the conviction has been 
overturned.  Accordingly, the requirements for the reduction 
of the veteran's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.  

The veteran contends that he was never informed that he was 
obligated to report his incarceration and that money received 
was used to support his child.  The Board notes that such 
arguments are not for consideration here, as the law is clear 
that compensation is reduced in such circumstances (such 
arguments could be considered in adjudicating a claim to 
waive recovery of the overpayment created in this case, but 
this issue - while adjudicated by the Committee on Waivers 
and Compromises - is not in appellate status).  As such, the 
veteran's claim must be denied.  

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Because the reduction in disability compensation was proper, 
effective November 1, 1998, the appeal is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


